ACCEPTED
                                                                                          07-15-00281-CV
                                                                             SEVENTH COURT OF APPEALS
                                                                                       AMARILLO, TEXAS
                                                                                    7/28/2015 10:25:47 AM
                                                                                         Vivian Long, Clerk


                               NO. 07-15-00281-CV

    IN THE TEXAS COURT OF APPEALS FOR THE SEVENTH DISTRICT
                                                    FILED IN
                       AMARILLO, TEXAS        7th COURT OF APPEALS
                                                  AMARILLO, TEXAS
                                                                 7/28/2015 10:25:47 AM
                                     * * * * *                         VIVIAN LONG
                                                                          CLERK
            IN RE: GUIDEONE NATIONAL INSURANCE COMPANY,

                                                        PETITIONER


                                     * * * * *
        On Petition for Writ of Mandamus from the 99th Judicial District Court
                                Lubbock County, Texas


        UNOPPOSED MOTION FOR EXTENSION OF TIME
 TO FILE REAL PARTIES IN INTERESTS’ RESPONSE TO PETITION
                 FOR WRIT OF MANDAMUS

                                     * * * * *

THE HONORABLE JUSTICES OF THE COURT:

       COME NOW Real Parties in Interest, Steven Biasatti and Paul Gross d/b/a

TopDog Properties (“TopDog”), and respectfully present this unopposed motion

requesting that the time for filing TopDog’s response to the Petition for Writ of

Mandamus be extended seven (7) days, from July 30, 2015 to August 6, 2015. In

support of this motion, TopDog would show the Court as follows:

       1.     This motion is being filed prior to the time TopDog’s response to the

petition is due.
        2.   This original proceeding involves request for mandamus review of a

trial court order signed on July 6, 2015.

        3.   On July 20, 2015, the Court issued a request for a response to the

Petition for Writ of Mandamus setting the deadline for filing the response on July 30,

2015.

        4.   TopDog requests the Court extend the deadline for the response to the

petition to August 6, 2015, because of scheduling conflicts for TopDog’s appellate

counsel under the current deadline of July 30, 2015.

        5.   Lead appellate counsel for TopDog, Brendan K. McBride, had

previously scheduled deadlines in other appeals that have required his immediate

attention since the Court’s order requesting a response was issued on July 20, 2015.

Specifically, counsel had to finalize and file a Motion for Rehearing En Banc in a

complicated and technical products liability appeal pending in the Fourth Court of

Appeals as Cause No. 04-14-00562-CV, De Los Santos v. Ford Motor Co., which was due

on July 22, 2015. In addition, counsel is currently preparing a Petition for Permissive

Interlocutory Appeal for filing in the Fifth Court of Appeals, which is currently also

due to be filed by July 30, 2015. TopDog respectfully request an additional seven day

extension of the current deadline to file a response to the petition in this original

proceeding to ensure that their lead appellate counsel has an adequate opportunity to

thoroughly review the record and brief the issues raised in the petition for this Court’s

consideration.
                                            2
      6.      This is the first extension TopDog has requested in this original

proceeding.

      7.      This extension is not requested for any purpose of delay, but so that

justice may be done.

      8.      Certificate of Conference: Counsel for Real Parties in Interest

conferred with Robert Gilbreath, appellate counsel for Petitioner, regarding the relief

requested in this motion via telephone on July 28, 2015. After conferring, the parties

agreed that this motion could be presented to the Court as UNOPPOSED.

                                        Respectfully submitted,


                                        /s/Brendan K. McBride/s/
                                        Brendan K. McBride
                                        State Bar No. 24008900
                                        Brendan.mcbride@att.net
                                        THE MCBRIDE LAW FIRM
                                         OF COUNSEL TO GRAVELY & PEARSON, LLP
                                        425 Soledad, Suite 620
                                        San Antonio, Texas 78205
                                        (210) 472-1111 Telephone
                                        (210) 881-6752 Facsimile

                                        And

                                        Matthew R. Pearson
                                        State Bar No. 00788173
                                        mpearson@gplawfirm.com
                                        GRAVELY & PEARSON, L.L.P.
                                        425 Soledad, Suite 600
                                        San Antonio, Texas 78205
                                        (210) 472-1111 Telephone
                                        (210) 472-1110 Facsimile

                                          3
                                          COUNSEL FOR REAL PARTIES IN
                                          INTEREST, STEVEN BIASATTI and
                                          PAUL GROSS d/b/a TOPDOG
                                          PROPERTIES


                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document has been
forwarded on this 28th day of July, 2015 to:

Mr. Robert Gilbreath
Hawkins, Parnell, Thackston & Young, LLP
Appellate counsel for Petitioner, GuideOne Mutual Insurance Company

Via electronic service through Texas.gov.




                                          /s/Brendan K. McBride/s/
                                          Brendan K. McBride


                        CERTIFICATE OF COMPLIANCE

       I hereby certify that this brief is in compliance with the rules governing the length
of briefs prepared by electronic means. The brief was prepared using Microsoft Word
2010. Garamond 14 pt. font was used for the body, and Garamond 12 pt. font was used
for footnotes. According to the software used to prepare this brief, the total word
count, including footnotes, but not including those sections excluded by rule, is 404.




                                          ____________________________________
                                          Brendan K. McBride



                                             4